Citation Nr: 1440774	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder, including scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board finds the new lay statements (by the Veteran) and medical statement (by G. Etzl, DC) are essentially duplicative of prior statements made by the Veteran and G. Etzl.  As such, a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows that the Veteran's scoliosis existed prior to service and clearly and unmistakably was not aggravated beyond it natural progression by an in-service injury, event or illness.
2.  No superimposed or other back disability had its onset in service, was manifested within one year of service separation or is otherwise related to service.  





CONCLUSION OF LAW
A back disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Although more recent VA medical records have not been associated with the claims file, the Veteran has not indicated that he his VA medical providers have provided any sort of etiology opinion.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Rather, the Veteran himself has submitted private medical evidence on his own behalf to support his contentions.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran was afforded VA medical examinations in June 2010 and August 2012.  The August 2012 VA examiner provided specific findings referable to the Veteran's alleged back disorder of scoliosis sufficient for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II. Factual Background and Analysis

The Veteran contends that he currently has a back disorder, specifically claimed as scoliosis, which developed in service or was aggravated by service.  (January 2010 claim and November 2010 statement).
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
The Board initially notes that the Veteran currently has two diagnosed back disorders, specifically scoliosis and osteoarthritis of the thoracolumbar spine. (August 2012 VA examination).
In regards to the Veteran's osteoarthritis, the Board finds that the evidence of record does not support finding that the Veteran developed arthritis within service or within one year of service.  
During service, a December 1965 service treatment record documents that the Veteran received a diagnosis of muscle strain, following a pulled muscle in the back.  However, by the January 1966 separation examination, the examiner found that the Veteran's spine was normal.  In his report of medical history, the Veteran also denied having arthritis or rheumatism, as well as bone, joint or other deformity.  At that time, the examiner noted that the Veteran had pulled a muscle in the back, but found "[n]o residual diseases" following treatment for routine illness.  As such, the medical evidence available from the Veteran's service does not support finding osteoarthritis developed during that time.

Furthermore, following service, there are no complaints of, or treatment for, osteoarthritis for decades following the March 1966 separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
During a January 1997 general VA examination, the Veteran denied having neck and low back pain.  A January 1997 private X-ray report, by Dr. J.J. Picano, did not note any osteoarthritis, despite noting scoliosis of the spine.  Similarly, an October 1997 private X-ray report, by Dr. D.E. Wellenstein, also noted scoliosis, but did not indicate the presence osteoarthritis.  As noted in the June 2010 VA examination, a November 2009 VA X-ray report documented that the Veteran had scoliosis with mild degenerative changes.  There is no medical evidence of record supportive of finding that the Veteran had osteoarthritis of the back in service or within one year of his separation from service.  As such, service connection for such a disorder on either a direct or presumptive basis is not warranted.
In regards to the Veteran's scoliosis, the Board finds that it pre-existed the Veteran's enlistment in service.  The February 1964 pre-induction examination documented a specific finding of thoracic scoliosis.  As such, the Veteran is not presumed to have been sound on entry to service.  See 38 C.F.R. § 3.304.  In an April 2011 letter, private medical provider G. Etzl, DC, noted that the Veteran had idiopathic scoliosis, which is a type that occurs slightly before puberty and progresses until about the age of 16 years.  Also, both the June 2010 and August 2012 VA examiners found that scoliosis pre-existed service.  The evidence of record thus clearly and unmistakably  supports finding that the Veteran's scoliosis developed prior to his service.    

Pertinent to the claim for scoliosis, congenital or developmental abnormalities are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes. 38 C.F.R. § 3.303(c).  While service connection may be granted, in limited circumstances, for disability due to in-service aggravation of a constitutional or developmental abnormality (for a defect, by superimposed disease or injury) (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), no competent, credible, and persuasive evidence establishes that such occurred in this case, which would warrant an award of service connection.

There are competing medical opinions addressing the question of whether the Veteran's scoliosis was aggravated by service, to include by the in-service muscle strain.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The only VA examination to directly address the question of aggravation was by the August 2012 VA examiner.  The June 2010 VA examiner only addressed the question of whether scoliosis was caused by the in-service muscle strain, which as has been demonstrated above, is not in question.

However, following review of the claims file and evaluation of the Veteran, the August 2012 VA examiner found that the Veteran's scoliosis clearly and unmistakably existed prior to service, and that it was clearly and unmistakably not aggravated beyond it natural progression by an in-service injury, event or illness.

The August 2012 VA examiner explained that the Veteran had one episode of back strain in service, with no recurrence or notable back problems reported at discharge.  The examiner found that while a person with scoliosis may be more likely to "pull a muscle" in his back, such an injury would not set him up for life long progression of scoliosis, as it similarly would not for someone with a normal spine.  The examiner found that the Veteran obviously had scoliosis currently, to such a degree that at this degree would not be accepted into service.  However, the examiner also found that prior military service did not at least as likely as not aggravate the pre-existing scoliosis.  The Board accepts this opinion as probative of the medical nexus question.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   

The Veteran has submitted two medical opinions by G. Etzl, DC, dated in April 2011 and July 2013.  Both opinions reached essentially the same conclusion, that the Veteran's scoliosis pre-dated service, but it would be "reasonable" (April 2011 letter) or would "not be unreasonable" (July 2013 letter) to find that it was aggravated by service.  At best, such opinions are speculative and thereby insufficient to either establish a nexus or demonstrate aggravation of the Veteran's pre-existing scoliosis.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88   (2010).  Benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  The Board finds that such statements are not probative and thus are not sufficient to support the claim.

However, even if, for the sake of argument, the Board found that the G. Etzl's opinions were not speculative, the Board finds that his findings are based on an inaccurate presumption that the Veteran's current level of severe scoliosis also existed in service.  This presumption is inaccurate because the Veteran did not have severe scoliosis is service.  Rather, the record clearly indicates that decades following service, the Veteran had mild, not severe, scoliosis.  A September 1996 private X-ray report found "mild dextroconvex scoliosis".  Similarly, an October 1997 private X-ray report showed "mild thoracic dextroscoliosis".  Such findings were made over 30 years following the Veteran's discharge from service and over 10 years prior to the Veteran first seeing G. Etzl.  Furthermore, G. Etzl's findings appear to be based on the unsubstantiated reports of the Veteran's, which as will be explained below, the Board finds are not credible.   To be probative, a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the current case, G. Etzl's findings are not supported by the evidence of record.  

The August 2012 VA examiner also addressed the finding of, G. Etzl, DC, that the Veteran's scoliosis is currently severe enough to have been easily diagnosed in service.  The August 2012 VA examiner agreed that had the Veteran's scoliosis indeed had been as severe as it currently was at the time of his enlistment, the Veteran would not have been accepted into service.  However, the examiner still found that it was not aggravated by service.  

In support of the current claim, the Veteran contends that a physician told him in 1996 that his scoliosis must have been caused by back pain while in active duty (June 2010 VA examination report) and that chronic back pain began in service.  The Board finds that such statements are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In regards to the contention regarding a 1996 physician's report of causality, in Robinette v. Brown, 8 Vet. App. 69 (1995) it was held that a layman's account of what a physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Furthermore, the February 1964 pre-induction examination clearly documents that the Veteran's scoliosis pre-existed service and the in-service muscle strain.  Similarly, G. Etzl, DC, and the VA examiners similarly found that the Veteran's scoliosis pre-existed service and the reported back injury.  Indeed, if the Veteran had indeed been told in 1996 that his scoliosis was caused by his service, the Board questions why the Veteran would not have claimed service connection for such a disability at that time.  The Veteran also filed claims for VA benefits in November 1996 and January 2008, prior to the current claim.  However, he but did not claim service connection for scoliosis at either of those times.  As such, the Board finds that the Veteran's contention in that regard is not credible.

Furthermore, as to his claim of chronic back pain since service, the Board finds that such a claim is also not credible.  The service treatment records only document one report of muscle strain.  Additionally, his January 1966 separation examiner specifically noted that one report, but found no residuals at that time, and the Veteran did not report any joint pain at that time.  The record is subsequently silent for any complaints of, or treatment for, the back for decades following service.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability).  

Furthermore, during his January 1997 general VA examination, the Veteran denied having neck and low back pain.  In an April 1997 record, the Veteran reported some mild low back discomfort, which he has had for several years.  However, the Board again notes that the Veteran did not claim service connection for a back disability for decades following his discharge from service, even after filing claims for other disabilities in November 1996 and January 2008, and despite his claim that he was told in 1996 that his back problems developed in service.  As such, the Board finds that the Veteran's contentions in this regard are not credible.  

The only other evident of record supportive of the Veteran's claim is his opinion that his scoliosis was caused or aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of a back disorder, specifically including scoliosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, the Board notes that the Veteran himself has repeatedly reported in his lay statements that he did not even know he had scoliosis until after service.  As such, the Veteran has not demonstrated that he has the requisite knowledge to make a determination as to the cause of or aggravation of scoliosis.

For all the foregoing reasons, the Board finds that the claim for service connection for a back disorder, including scoliosis, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for a back disorder, including scoliosis, is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


